Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 50-56, drawn to a method of calculating furrow uniformity, classified in A01C 14/00.
II. Claim 57, drawn to a method of determining a percentage of voids in a furrow, classified in A01C 5/06.
III. Claim 58, drawn to a method of correcting a soil reflectance reading, classified in A01B 47/00.
IV. Claims 59-62, drawn to a processing system for performing data operations related to temperature, classified in G01N 33/24.
V. Claims 63-68, drawn to a processing system for performing data operations related to seed germination, classified in A01C 1/02.
VI. Claims 69-74, drawn to a processing system for performing data operations related to seed environment, classified in G01N 33/245.
The inventions are independent or distinct, each from the other because:
Inventions I-III are directed to related processes, and inventions IV-VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed each have materially different components, steps, and functions.  Invention I is for the purpose of determining furrow uniformity and includes steps associated therewith.  Invention II is for the purpose of determining a percentage of voids in a furrow, which is distinct from invention I and includes different steps associated therewith.  Invention III is for the purpose of correcting a soil reflectance reading, which is distinct from inventions I and II and includes different steps associated therewith.  Inventions IV-VI are directed to processing units which are not required by inventions I-III and do not include the steps necessary for inventions I-III.  Invention IV is for the purpose of predicting soil temperature and includes data operations associated therewith.  Invention V is for the purpose of determining seed germination data, which is distinct from invention IV and includes different data operations.  Invention VI is for the purpose of determining seed environment data, which is distinct from inventions IV-V and includes different data operations. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require searching different classes/subclasses as well as employing different search strategies or search queries, including search terms related to their distinctions as described above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/I.A.N./Examiner, Art Unit 3671